Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 1 of 22 PageID #: 725




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JOHN DOE,                                       )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )   No. 1:20-cv-00123-JRS-DML
                                                 )
 TRUSTEES OF INDIANA UNIVERSITY,                 )
 LAUREN ROBEL,                                   )
 KATHY ADAMS-REISTER,                            )
 LIBBY SPOTTS,                                   )
 ROBERT BILLINGHAM,                              )
 MICHAEL COURTNEY,                               )
 GRANT VOGTMAN,                                  )
                                                 )
                           Defendants.           )

       Entry and Order on Defendants' Motion to Dismiss (ECF No. 46)

    Indiana University suspended Plaintiff John Doe ("John") after finding him guilty

 of sexual misconduct against a non-student minor. John brought suit against the

 Trustees of Indiana University, Provost Lauren Robel, Title IX Deputy Coordinator

 and Director of the Office of Student Conduct Libby Spotts, and IU Hearing Commis-

 sion members Robert Billingham, Michael Courtney, and Grant Vogtman (collec-

 tively "IU," "University," or "Defendants") under 42 U.S.C. § 1983 and 28 U.S.C.

 § 2201, alleging a deprivation of procedural due process. Defendants moved to dis-

 miss. (ECF No. 46.) For the following reasons, the Court dismisses John's suit with-

 out prejudice.

                               I.       Standard of Review




                                             1
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 2 of 22 PageID #: 726




    A complaint must contain a short and plain statement showing that the pleader

 is entitled to relief. Conley v. Gibson, 355 U.S. 41, 47 (1957). "To meet this standard,

 a plaintiff is not required to include 'detailed factual allegations,'" but the factual

 allegations must "state a claim to relief that is plausible on its face." Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if it "pleads factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

 Twombly, 550 U.S. at 556).

    When considering a motion to dismiss for failure to state a claim, courts "take all

 the factual allegations in the complaint as true," Iqbal, 556 U.S. at 678, and draw all

 reasonable inferences in the plaintiff's favor, Roberts v. City of Chicago, 817 F.3d 561,

 564 (7th Cir. 2016). Courts, however, need not accept the truth of mere legal conclu-

 sions. Iqbal, 556 U.S. at 678–79. "[I]f a plaintiff pleads facts that show its suit [is]

 barred . . . it may plead itself out of court under a Rule 12(b)(6) analysis." Whirlpool

 Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995) (citation omitted).

                                  II.    Background

    John Doe began his freshman year at Indiana University-Bloomington in Septem-

 ber of 2019. (Compl. ¶ 3, ECF No. 43.) He planned to work toward eventually ob-

 taining a Master of Business Administration (MBA) degree. (Id. ¶ 44.)

    Soon after beginning classes, John was criminally charged with felony sexual mis-

 conduct against a sleeping minor, Jane Doe, and a warrant issued for his arrest. (Id.




                                            2
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 3 of 22 PageID #: 727




 ¶ 45.) In October, an online news website reported on John's arrest and the sexual

 misconduct charge. (Id. ¶ 5.)

    In early November, the University first learned of John's arrest through the arti-

 cle. (Id. ¶¶ 6–7.) On November 11, based on the article, Title IX Deputy Coordinator

 and Director of the Office of Student Conduct Libby Spotts notified John that IU was

 summarily suspending him for violating IU's Code of Student Rights. (Id.) The sus-

 pension would last one year at minimum. (Ex. 1 at 1, ECF No. 43-1.) The notification

 letter sent to John stated that Jane had alleged that John sexually assaulted her

 while she was visiting John's sister on July 4, 2019. (Id.) Jane said she had fallen

 asleep at an off-campus residence and woke to find John's hands down her pants; she

 fell back asleep and woke again to find her pants off and John attempting to have sex

 with her. (Id.) Consequently, IU said, John posed a "serious threat of harm to

 [him]self and/or others on the campus." (Compl. ¶¶ 6–7, ECF No. 43.) IU's summary

 suspension procedure permits the Provost to act without following normal procedures

 if she is "satisfied that the student's continued presence on the campus constitutes a

 serious threat of harm . . . ." (Ex. 1 at 2, ECF No. 43-1.) John requested a formal

 hearing reviewing the summary suspension decision before the University Hearing

 Commission, comprised of Defendants Robert Billingham, Michael Courtney, and

 Grant Vogtman. (Compl. ¶ 8, ECF No. 43.) Spotts contacted John to schedule the

 hearing the next day. (Id. ¶ 55.)




                                           3
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 4 of 22 PageID #: 728




    IU conducted the hearing on November 15. (Id. ¶ 9.) Minutes before it began,

 John reviewed IU's case file, which contained only his correspondence with the Uni-

 versity and the docket from his pending criminal case. (Id. ¶ 73.) At the hearing

 itself, IU called no witnesses and presented no documents. (Id. ¶ 75.) But John and

 his sister testified, presenting a different story than the one Jane told police. They

 confirmed that Jane had visited John's sister on July 4, 2019, and that Jane had spent

 time in John's room. (Id. ¶ 66.) But John and his sister testified that John's sister

 was also present, so John was never alone with Jane and was never physically in a

 position to sexually assault her. (Id. ¶¶ 68–71, 80–81.) John and his sister also tes-

 tified that Jane had exhibited "odd behavior" that afternoon when she was caught by

 John and his sister with her pants down, apparently peeing in a garbage can in the

 corner of the room. (Id. at ¶ 72.) John and his sister testified that they believed Jane

 was "humiliated," and that none of the three ever spoke of the matter again. (Id. ¶

 72.) While John's sister was testifying, a commissioner asked her about Jane's pos-

 sible motive for making a false accusation, but Spotts interjected and instructed the

 sister not to answer, reasoning that Jane was not available to rebut the sister's testi-

 mony. (Id. ¶ 103.) At the end of the hearing, Spotts identified the following as evi-

 dence in the record: John's testimony, his sister's testimony, the charges filed against

 John, and an online news report about John's arrest. (Id. ¶ 77.) At no point did IU

 speak with Jane or ask her to provide a statement. (Id. ¶¶ 14, 93–97, 106.) In total,

 the hearing lasted about two hours. (Id. ¶ 75.)




                                            4
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 5 of 22 PageID #: 729




    On November 18, the Hearing Commission notified John that it had found him

 responsible for personal misconduct by a preponderance of the evidence and would

 uphold his summary suspension. (Id. ¶¶ 78–79.) John appealed. (Id. ¶ 83; Ex. 3,

 ECF No. 43-3.) Provost Lauren Robel affirmed the suspension, citing the criminal

 charge against him in support. (Ex. 4 at 1, ECF No. 43-4.)

    John remains suspended, but events after the Commission's decision are relevant.

 On February 17, 2020, John entered into a pre-trial diversion program under Indiana

 Code § 33-39-1-8(d). (Ex. 6, ECF No. 43-6.) Through the program, the prosecutor

 agreed to dismiss the charge against John on May 17, 2020. (Id.) The agreement

 prohibits John from contacting Jane for eighteen months from the date of signing,

 (id.), extending on a state judge's no-contact order from September 26, 2019, (ECF

 No. 41-3). And, although he wants to return to IU, John applied to transfer to Purdue

 "in an effort to mitigate his damages during the pendency of this action." (Compl. ¶

 112, ECF No. 43.) He was obligated to report and did report the existence of IU's

 disciplinary action in the application. (Id. ¶ 112.)

    John sued the Trustees, the commissioners, Spotts, and Robel under 42 U.S.C.

 § 1983 and 28 U.S.C. § 2201, alleging that they deprived him of procedural due pro-

 cess at his disciplinary hearing. John seeks injunctive relief, including reinstatement

 as a student at IU, a new and procedurally proper hearing, expungement of his rec-

 ords at IU of any information related to the disciplinary hearing, and rescission of

 any failing grades stemming from the suspension. (Id. at 40.) He also asks the Court

 to enjoin Defendants from enforcing any associated discipline and sanctions and from



                                            5
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 6 of 22 PageID #: 730




 subjecting him to further improper disciplinary proceedings. (Id. at 42.) Defendants

 moved to dismiss. (ECF No. 46.)

                                         III.    Discussion

     The Due Process Clause guarantees certain procedures when a state actor de-

 prives someone of "life, liberty, or property." U.S. Const. amend. XIV, § 1. Because

 John has not adequately pleaded a deprivation of any of those three interests, John

 fails to state a claim.

     A. John has failed to plausibly allege that his liberty interest was deprived.

     Defendants argue that no cognizable liberty interest is at stake in this case, but

 John maintains that the University deprived him of his occupational liberty to pursue

 a career in business management. 1 (Compl. ¶ 44, ECF No. 43.) To state a claim

 under this theory, known as the stigma-plus test, John must allege (1) that the state

 disclosed information that damaged his reputation, (2) that the reputational harm

 made it "virtually impossible" for him to find employment in his chosen profession,

 and (3) that his legal status was altered, depriving him of a previously held right. See

 Doe v. Purdue Univ., 928 F.3d 652, 661 (7th Cir. 2019) (citations omitted).

        1. John has failed to plead state disclosure.

     The first prong of state disclosure roughly corresponds to the publication require-

 ment of defamation law. Just as self-defamation is not actionable, self-publication of




 1By failing to respond to Defendants' relevant argument, John concedes that this case implicates no
 property interest. See Charleston v. Bd. of Trs. of Univ. of Ill. at Chi., 741 F.3d 769, 772 (7th Cir.
 2013) (reaffirming that the Seventh Circuit does not recognize a stand-alone property interest in
 higher education at a state university).

                                                   6
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 7 of 22 PageID #: 731




 harmful material is inadequate to establish a liberty interest—"a plaintiff can't him-

 self spill the beans and then blame the defendant for ruining his reputation." Purdue,

 928 F.3d at 661 (citing Olivieri v. Rodriguez, 122 F.3d 406 (7th Cir. 1997)). The pub-

 lication requirement of the stigma-plus test is met when disclosure of damaging in-

 formation is (1) "compelled," (2) "certain," and (3) "not self-published." Purdue, 928

 F.3d at 662. Notably, dissemination by the defendant and not by the plaintiff is a

 strict requirement in stigma-plus claims in the Seventh Circuit. See Olivieri, 122

 F.3d at 408–409 (explicitly rejecting the approach of other circuits that allow plain-

 tiffs to establish stigma-plus claims via self-publication); Johnson v. Martin, 943 F.2d

 15, 16–17 (7th Cir. 1991) (same).

    Two examples cited in Purdue are illustrative. In Olivieri, the plaintiff probation-

 ary officer was fired for sexually harassing female probationers, and he sued his su-

 perintendent on a stigma-plus theory. 122 F.3d at 407. Although the superintendent

 had never publicly disclosed the grounds for discharge, the plaintiff argued that he

 would inevitably have to disclose the reasons for his discharge in future interviews

 with police departments. Id. at 408. But the Seventh Circuit rejected his theory

 because the plaintiff's honest disclosure does not meet the requirement of dissemina-

 tion by the defendant. Id. at 408–409. On the other hand, in Dupuy v. Samuels, the

 plaintiffs were legally obligated to authorize a state agency to disclose to current and

 future employers a finding that the plaintiffs were child abusers—the panel held that

 this scenario, in which the state did the disclosing, satisfied the publication compo-

 nent of the stigma-plus test. 397 F.3d 493, 510 (7th Cir. 2005). Likewise, in Purdue,



                                            7
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 8 of 22 PageID #: 732




 the plaintiff was legally obligated to authorize Purdue University's disclosure of the

 plaintiff's disciplinary record to the Navy. 928 F.3d at 662. In both Dupuy and Pur-

 due, the state—not the plaintiff—disseminated the defamatory information.

    In contrast, John has not pleaded state disclosure. John alleges that he would be

 obligated to disclose his disciplinary record if and when he applies to an MBA or other

 graduate-school program. (Ex. 5 ¶¶ 13–14, ECF 43-5 ("John will face a legal obliga-

 tion to disclose—often under penalty of perjury—IU's disciplinary action. . . . Most

 schools impose on the applicant a legal obligation to disclose sexual misconduct dis-

 ciplinary actions." (emphases added))). Additionally, John alleges that he was legally

 obligated to disclose his disciplinary record in his transfer application to Purdue.

 (Compl. ¶ 112, ECF No. 43 ("The transfer application John submitted to Purdue re-

 quired that John report the existence of IU’s disciplinary action, which he has done."

 (emphasis added))). Read in the light most favorable to John, neither allegation is

 adequate to fulfill the dissemination requirement of the stigma-plus test; although

 John has alleged that his own disclosure was certain and compulsory, he has not

 alleged that IU has ever disseminated his disciplinary record. John's case is therefore

 closer to Olivieri than Dupuy or Purdue.

    John's brief opposing Defendant's motion to dismiss simultaneously relies intrin-

 sically on Purdue and ignores that decision's reiteration that self-publication cannot

 form the basis of a stigma-plus claim. See Purdue, 928 F.3d at 662 ("Purdue, not

 John, revealed to the Navy that it had found him guilty of sexual violence . . . ." (em-

 phasis added)). To avert dismissal on the self-publication ground, John points to a



                                            8
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 9 of 22 PageID #: 733




 recent case from the Northern District of Indiana, Doe v. Purdue Univ., No. 4:19-CV-

 56-TLS-JPK, 2020 WL 2839177 (N.D. Ind. June 1, 2020). There, the plaintiff was

 expelled from a state university after a negative sexual misconduct determination,

 and he brought a stigma-plus claim under § 1983. Id. at *1. Although the plaintiff

 only alleged an obligation to self-report his disciplinary record to graduate schools

 and licensing boards—not alleging that the state would disclose such information—

 the court found that he had stated a claim under the stigma-plus test. Id. at *8. The

 Northern District of Indiana court seemingly did not consider the dissemination ele-

 ment of the stigma-plus test, as its opinion does not mention that rule or discuss the

 operative cases. Consequently, that decision does not persuade the Court in this case.

 In any event, that decision is not binding here, whereas Seventh Circuit precedent,

 requiring state disclosure, is.

     Because John has failed to plead that IU disseminated stigmatizing information,

 he fails to state a claim. 2

        2. John has adequately pleaded that IU's disciplinary finding will make it "vir-
           tually impossible" for him to find a job in his chosen career.

     Under the second prong of the stigma-plus test, John must show that his "good

 name, reputation, honor or integrity [were] called into question in a manner that

 makes it virtually impossible for the employee to find new employment in his chosen

 field." Townsend v. Vallas, 256 F.3d 661, 670 (7th Cir. 2001). The level of stigma

 must cause a "tangible loss of other employment opportunities" or "have the effect of



 2 Taking for granted that John can plead facts to cure this defect, the Court will address the remain-
 ing issues in this motion for efficiency's sake.

                                                   9
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 10 of 22 PageID #: 734




  blacklisting" the plaintiff from comparable jobs. Id. (internal quotation marks and

  citations omitted).

      Defendants argue that John has failed to allege that IU's finding of sexual mis-

  conduct foreclosed his career opportunities. Specifically, Defendants maintain that

  an alleged loss of higher education opportunities—like the MBA John hopes to obtain,

  (Compl. ¶ 44, ECF No. 43)—is insufficient. They argue that John needs to further

  allege a particular lost opportunity in the field of business. In contrast, John believes

  that his allegation of a lost opportunity to obtain an MBA is sufficient without any

  further allegations of loss within a "discrete field of employment." (Pl.'s Opp. Defs.'

  Mot. Dismiss Am. Compl. at 13, ECF No. 48.) John says that his being blacklisted

  from graduate business schools necessarily precludes his chosen business career,

  even if that career is far in the future.

      The dispute here revolves around how much attenuation between discipline and

  negative employment consequences the phrase "virtually impossible for the employee

  to find new employment in his chosen field" allows. John has pleaded that his inabil-

  ity to get an MBA, owing to stigma, would make it virtually impossible to enroll in a

  reputable graduate school. (Ex. 5 ¶ 16, ECF No. 43-5; Compl. ¶ 152, ECF No. 43.) In

  turn, John's career of choice would be unavailable, as John's brief further indicates

  that a graduate MBA degree "is a necessary predicate to a career in higher-level busi-

  ness management." 3 (Pl.'s Opp. Defs.' Mot. Dismiss Am. Compl. at 14, ECF No. 48.)



  3Although this fact was set forth in the briefs and not the pleadings, the Court will consider it be-
  cause it is consistent with the amended complaint. See, e.g., Phillips v. Prudential Ins. Co. of Am.,
  714 F.3d 1017, 1020 (7th Cir. 2013).

                                                    10
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 11 of 22 PageID #: 735




  That proposition may eventually be proven wrong—for example, many companies

  employing higher-level business managers may prefer their own post-graduate train-

  ing programs to an MBA program. But the Court nevertheless finds that these al-

  leged facts plausibly show at this early stage of litigation that John's intended career

  in higher-level business management is essentially foreclosed.

        3. John has sufficiently alleged that his legal status was altered.

     Finally, to state a stigma-plus claim, John "must also show that the stigma was

  accompanied by a change in legal status." Purdue, 928 F.3d at 662. In Purdue, the

  panel found that the state university changed the plaintiff's legal status when it sus-

  pended him, subjected him to readmission requirements, and caused the loss of his

  Navy ROTC scholarship. Id. at 661. The same is true here. After an official deter-

  mination of guilt, IU suspended John for at least twelve months. (Compl. ¶ 38, ECF

  No. 43.) To be reinstated, John must meet several conditions. (Ex. 4 at 1, ECF No.

  43-4.) IU barred John from entering any IU campus or participating in IU program-

  ming. (Id. at 2.) And John has "most likely lost the benefit of the scholarships and

  financial aid" he previously had access to. (Compl. ¶ 110, ECF No. 43.) John has

  therefore sufficiently alleged that he suffered a change in legal status due to IU's

  conduct.

     B. Assuming he could plead that IU divested his liberty interest, John has plausi-
        bly pleaded that IU afforded him inadequate process.

     "The fundamental requirement of due process is the opportunity to be heard 'at a

  meaningful time and in a meaningful manner.'" Mathews v. Eldridge, 424 U.S. 319,

  333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). In the school

                                            11
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 12 of 22 PageID #: 736




  disciplinary context, as in others, the requisite procedures are "context-specific." Pur-

  due, 928 F.3d at 665 (citing Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78,

  86 (1978)). The higher the education level, the more procedure a student is entitled

  to. See Pugel v. Bd. of Trs. of Univ. of Ill., 378 F.3d 659, 663–64 (7th Cir. 2004). And,

  a university must provide stronger safeguards where more severe consequences are

  at stake, such as longer-term suspensions or expulsions. See Purdue, 928 F.3d at 665

  (citing Goss v. Lopex, 419 U.S. 565, 584 (1975)).

     Two features that render a hearing like John's inadequate emerged from Purdue.

  First, the state university cannot withhold evidence.        Purdue, 928 F.3d at 663

  ("[W]ithholding the evidence on which [the University] relied in adjudicating [John's]

  guilt was itself sufficient to render the process fundamentally unfair.") (citing Goss,

  419 U.S. at 580). Second, the "'hearing must be a real one, not a sham or pretense.'"

  Purdue, 928 F.3d at 663 (quoting Dietchweiler by Dietchweiler v. Lucas, 827 F.3d 622,

  629 (7th Cir. 2016)). Specifically, the Purdue panel found two circumstances indicat-

  ing that the result of the hearing was predetermined, or a "sham": (1) two of Purdue's

  three commissioners did not read the investigative report containing inculpatory ev-

  idence, but they found the plaintiff guilty anyway; and (2) the Purdue commissioners

  announced adverse credibility conclusions against the plaintiff and positive credibil-

  ity conclusions as to the accuser without ever evaluating her by testimony, judging a

  written statement, or hearing specific impeachment evidence proffered against the

  accuser. 928 F.3d at 663–64.




                                             12
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 13 of 22 PageID #: 737




      John has not pleaded facts showing that IU withheld evidence at his hearing.

  However, John does claim that the hearing was a "sham." (Compl. ¶¶ 12, 14, 92, 95,

  167, ECF No. 43.) In support of his allegation that the hearing was predetermined,

  John specifies that IU (1) failed to conduct any investigation, (2) failed to present

  inculpatory evidence, (3) ignored exculpatory evidence, (4) denied him the oppor-

  tunity to present impeachment evidence, and (5) unjustifiably believed the absent

  accuser over John. (Id. ¶ 12.) Furthermore, John asserts that he had a right to cross-

  examine his accuser, (id. ¶ 132), an undecided issue in the Seventh Circuit.

      Points (1) and (2) boil down to an attack on the evidentiary rules IU used. Namely,

  John believes that IU could not consistent with due process find him guilty based only

  on an arrest warrant issued against him for felony sexual assault of a minor. 4 (Id. ¶

  141; Pl.'s Opp. Defs.' Mot. Dismiss Am. Compl. at 23, ECF No. 47.) In support of that

  proposition, John cites language in Purdue warning universities not to find students

  "guilty based on the accusation rather than the evidence." 928 F.3d at 663. But

  "accusation" in Purdue refers to Jane Doe's bare complaint to the university, not a

  formalized finding of probable cause. Indeed, Purdue did not disturb caselaw finding

  an arrest warrant to be "compelling evidence" that could at least justify a suspension

  without a pre-deprivation hearing. Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d at 668,

  674 (7th Cir. 2016). And while the arrest warrant in John's case arose in the context




  4John attempts to frame his objection to the admissibility of the arrest warrant as an issue of the
  University failing to conduct "any investigation" into his wrongdoing. (Compl. ¶ 98, ECF No. 43.)
  But what he really questions is whether IU could properly find him guilty while relying primarily on
  the arrest warrant as inculpatory evidence. This is a challenge to the admissibility and weight of the
  warrant as evidence.

                                                   13
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 14 of 22 PageID #: 738




  of a post-deprivation hearing, the Court cannot say that the commissioners erred

  simply by considering the warrant—the Court is reluctant to impose rules of evidence

  on universities. See Medlock v. Trs. of Ind. Univ., 738 F.3d 867, 871 (7th Cir. 2013)

  (cautioning courts to avoid "judicializing university disciplinary proceedings"). Nor

  did Purdue disturb precedent that a university need only "some evidence" of miscon-

  duct before disciplining a student. McDonald v. Bd. of Trs. of Univ. of Ill., 375 F.

  Supp. 95, 103 (N.D. Ill.) (using "some evidence" standard and rejecting substantial-

  evidence standard in analyzing hearing that resulted in student's expulsion for cheat-

  ing), aff'd and adopted, 503 F.2d 105 (7th Cir. 1974). The Court is therefore not per-

  suaded that IU needed to use a higher evidentiary standard or that IU could not

  consider the arrest warrant as inculpatory evidence.

     John's allegations under points (3), (4), and (5) are more concerning. Essentially,

  he argues that IU mishandled the credibility determinations in John's disciplinary

  hearing. For one, IU did not call Jane to testify or ask her to provide a written state-

  ment, (Compl. ¶¶ 14, 93–97, 106, ECF No. 43), so IU had no way to evaluate her

  credibility. Yet, IU concluded she was credible. (Id. ¶¶ 102, 132, 136, 168.) Addi-

  tionally, Spotts prevented John's sister from testifying as to impeachment evidence

  regarding Jane's motivations for falsely accusing John. (Id. ¶¶ 104–106, 142.)

     In important respects, the alleged procedural defects in IU's hearing parallel those

  in Purdue. Like in Purdue, the commissioners here found John's accuser more cred-

  ible without ever hearing from her. (Id. ¶ 136.) Like in Purdue, the commissioners




                                            14
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 15 of 22 PageID #: 739




  did not try to examine the accuser's credibility, although John identified specific im-

  peachment evidence. (Id. ¶ 72.) Like in Purdue, the University blocked John from

  presenting impeachment evidence as to the accuser's motive to lie. (Id. ¶¶ 103–106.)

  And, like in Purdue, this case involves a "he said/she said" problem where credibility

  determinations matter immensely. If true, these facts are sufficient to establish a

  procedural defect in John's hearing.

     This case and Purdue do differ in one key respect: Here, the evidence included an

  arrest warrant against John. IU implies that the fact of an arrest warrant issuing

  against John—after the complainant convinced a prosecutor and judge of John's

  wrongdoing—bolsters the complainant's credibility. (Defs.' Br. Supp. Mot. Dismiss

  at 5, ECF No. 47.) But the arrest warrant here does not cure the procedural defect of

  making unsubstantiated credibility determinations. Although an accuser must con-

  vince both a prosecutor and judge before an arrest warrant issues, the process leading

  to a criminal charge presents countless unknowns. Did the prosecutor or judge ques-

  tion credibility at all, or did they take Jane's word at face value? By what methods,

  if any, did they evaluate Jane's credibility? And would they have believed her had

  they heard John's and his sister's conflicting story? Given these unanswerable ques-

  tions, IU could not simply substitute the prosecutor's and judge's suspicions for their

  own credibility determinations and call it a day. While an arrest warrant is "compel-

  ling evidence" in the context of summary suspension, see Hess, 839 F.3d at 674, and

  perhaps even probative evidence of guilt in a post-deprivation hearing, see Part III.B.,

  supra, an arrest warrant alone is not an instrument by which the commissioners



                                            15
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 16 of 22 PageID #: 740




  could have independently evaluated Jane's credibility. The additional fact of an ar-

  rest warrant here therefore does not meaningfully distinguish this case from Purdue.

     Finally, as to the Spotts objection, IU says that John has failed to state a claim

  because he has not demonstrated how the evidentiary objection prejudiced him—for

  example, John did not plead that his sister's blocked testimony regarding Jane's mo-

  tive to lie would have changed the commissioners' minds. (Defs.' Br. Supp. Mot. Dis-

  miss at 27, ECF No. 47.) The Court disagrees. Depriving a student of a procedurally

  adequate hearing by making unsubstantiated credibility conclusions about the com-

  plainant is "fundamentally unfair." Purdue, 928 F.3d at 664. Moreover, the Purdue

  panel implied that harmless error analysis is not appropriate for this type of proce-

  dural defect. Cf. id. ("Sermersheim and the Advisory Committee may have concluded

  in the end that John's impeachment evidence did not undercut Jane's credibility. But

  their failure to even question Jane or John's roommate to probe whether this evidence

  was reason to disbelieve Jane was fundamentally unfair to John."). In the criminal

  trial context, inferring prejudice is appropriate for those structural errors that result

  in a "fundamentally unfair" proceeding. See generally Weaver v. Massachusetts, 137

  S. Ct. 1899, 1907–08 (2017). By analogy, John does not need to make a specific show-

  ing of prejudice resulting from IU's unsubstantiated credibility conclusions, which

  made his hearing "fundamentally unfair."




                                             16
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 17 of 22 PageID #: 741




      In sum, John has sufficiently alleged that his hearing was procedurally defective

  because it was a "sham." 5

      C. John has not waived his due process rights.

      According to IU, even if John has established a deprivation of his liberty interest,

  his suit should be dismissed because he waived any relevant due process rights as a

  matter of strategic choice—that is, IU says that John and his counsel strategically

  chose to proceed at the hearing without Jane so that they could present a one-sided

  case. (Defs.' Br. Supp. Mot. Dismiss at 23, ECF No. 47.) Certainly, an individual may

  waive his procedural due process rights if such waiver is knowing and voluntary. See

  Domka v. Portage Cty., Wis., 523 F.3d 776, 781 (7th Cir. 2008). And, at least in some

  contexts, "a strategic choice provides strong evidence of waiver." United States v.

  Hunt, 930 F.3d 921, 924 (7th Cir. 2019) (conditions of supervised release); United

  States v. Butler, 777 F.3d 382, 387 (7th Cir. 2015) (U.S. Sentencing Guidelines calcu-

  lation); United States v. Cooper, 243 F.3d 411, 417 (7th Cir. 2001) (evidentiary objec-

  tion). Assuming the doctrine of waiver by strategic choice applies to John's discipli-

  nary hearing, the Court still cannot infer that the complainant's absence was a mat-

  ter of John's strategic choice. Nowhere does John plead that he wanted to avoid con-

  fronting Jane for his own advantage. The complaint, viewed in the light most favor-

  able to John, simply does not give rise to any such inference. Thus, John has not

  waived his due process rights.



  5Deciding whether John had the right to cross-examine Jane is unnecessary at this point because
  the Court has found that John has sufficiently alleged that the hearing was defective on other
  grounds.

                                                 17
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 18 of 22 PageID #: 742




     D. John has standing to request the injunctive relief sought.

     IU concedes that John has standing to request expungement of his disciplinary

  record. (Defs.' Br. Supp. Mot. Dismiss at 26, ECF No. 47.) But IU contests John's

  standing to seek other parts of the equitable relief demanded: reinstating John as a

  student and providing him a new disciplinary process consistent with due process;

  immediately allowing John to enroll in courses for the current term; and rescinding

  negative academic consequences stemming from the discipline. (Compl. at 40–42,

  ECF No. 43.)

     To have standing at this stage, John must allege "(1) an injury in fact, (2) a suffi-

  cient causal connection between the injury and the conduct complained of, and (3) a

  likelihood that the injury will be redressed by a favorable decision." Simic v. City of

  Chicago, 851 F.3d 734, 738 (7th Cir. 2017) (citing Susan B. Anthony List v. Driehaus,

  573 U.S. 149, 157–58 (2014)). Contrary to IU's assertions, John has alleged that he

  intends to return to campus to complete his undergraduate degree. (Compl. ¶ 112,

  ECF No. 43.) John's case is therefore distinguishable from Purdue, where requests

  for comparable injunctive relief were dismissed for lack of standing because the plain-

  tiff had failed to allege that he intended to return to Purdue. 928 F.3d at 666. Fur-

  thermore, John has amply alleged how the disciplinary hearing has directly and con-

  cretely harmed him. (See, e.g., id. at ¶¶ 11, 110, 148, 154–155, 164–165, 180.) The

  relief sought would clearly redress his injuries. John therefore easily has standing to

  seek the above relief.

     E. The individual Defendants are proper at this stage.



                                            18
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 19 of 22 PageID #: 743




     Even if John had properly pleaded facts demonstrating a procedurally defective

  disciplinary hearing, IU contends that he lacks standing to sue the individual De-

  fendants. Specifically, IU's main argument here is that John's amended complaint

  merely alleges a substantive disagreement with each Defendant's ultimate finding of

  guilt, something the courts are not in the business of reviewing. See Medlock v. Trs.

  of Ind. Univ., No. 1:11-CV-00977-TWP, 2013 WL 1309760, at *6 (S.D. Ind. Mar. 28,

  2013), aff'd, 738 F.3d 867 ("It is the Court's job to determine whether Mr. Medlock

  received adequate due process under the circumstances, not to review the decision of

  the university or second-guess the university officials' determination as to what con-

  stitutes a 'threat of disrupting the academic process.'").

     But John has sufficiently alleged at least one procedural defect here. See Part

  III.B., supra. Moreover, John has alleged that each named Defendant played a part

  in that purported deprivation of his liberty interest. Spotts prevented John's sister

  from opining on Jane's motivation for making a false accusation. (Compl. ¶¶ 104–

  106, 142, ECF No. 43.) The commissioners made credibility determinations about

  Jane without actually evaluating her credibility, by testimony or otherwise. (Id. at

  ¶¶ 14, 79, 104, 168.) Given that John has adequately pleaded that his hearing was

  defective by reason of unsubstantiated credibility determinations, Spotts and the

  commissioners were sufficiently involved in IU's conduct such that John has standing

  against them.

     Finally, John alleges that Provost Robel placed improper weight on the criminal

  charge, (id. ¶¶ 83–90), and denied John's appeal, (id. ¶ 83). The first charge is not



                                             19
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 20 of 22 PageID #: 744




  misconduct. See Part III.B, supra. The second charge does not state a claim against

  Robel either, as the Due Process Clause does not guarantee a right to appeal even in

  the trial context. See, e.g., Griffin v. Illinois, 351 U.S. 12, 18 (1956). John has, how-

  ever, alleged that one of Provost Robel's duties is ensuring that IU complies with due

  process mandates. (Compl. ¶ 36, ECF No. 43.) That fact is enough, for now, to keep

  Robel as a defendant.

     F. The University officers can be subject to a § 1983 suit for injunctive relief.

     IU argues that John's § 1983 claims against the Trustees, Robel, Spotts, and the

  commissioners in their official capacities are barred. State university officers acting

  in their official capacities are not "persons" who can be sued for damages under

  § 1983. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989); Kashani v.

  Purdue Univ., 813 F.2d 843, 845 (7th Cir. 1987). But official-capacity suits against

  state officers for injunctive relief are permitted under § 1983 and are not barred by

  the Eleventh Amendment. See Will, 491 U.S. at 71 n.10 (citing Ex parte Young, 209

  U.S. 123, 159–160 (1908)); Power v. Summers, 226 F.3d 815, 819 (7th Cir. 2000);

  Kashani, 813 F.2d at 848. Accordingly, to the extent John seeks monetary damages

  from Defendants in their official capacities, his claims are dismissed with prejudice.

  To the extent John similarly seeks injunctive relief, his claims may proceed.

     G. The Court reserves ruling on whether Defendants are entitled to qualified im-
        munity.

     Defendants assert qualified immunity to the extent John seeks damages from De-

  fendants in their personal capacities. State "officers are entitled to qualified immun-

  ity under § 1983 unless (1) they violated a federal statutory or constitutional right,

                                             20
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 21 of 22 PageID #: 745




  and (2) the unlawfulness of their conduct was 'clearly established at the time.'" Dis-

  trict of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (citation omitted). Although

  there is "no hard-and-fast rule" against it, Purdue, 928 F.3d at 665, "a complaint is

  generally not dismissed under Rule 12(b)(6) on qualified immunity grounds," Al-

  varado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001). That is because qualified im-

  munity often "depend[s] on the particular facts of a given case," Jacobs v. City of Chi-

  cago, 215 F.3d 758, 765 n.3 (7th Cir. 2000), which are often not sufficiently developed

  at the pleading stage.

     The Court will reserve ruling on whether Defendants have qualified immunity

  until a later stage in litigation. After Purdue, it is at least clearly established that a

  student can state a claim based on a state university's deprivation of his liberty in-

  terest. 928 F.3d at 665–66. But John's case is different enough from Purdue that

  specific facts will affect the Court's decision on qualified immunity. For instance, one

  of John's allegations is that IU's failure to provide him an opportunity to confront his

  accuser rendered the disciplinary hearing fundamentally unfair. (Compl. ¶ 132, ECF

  No. 43.) The Seventh Circuit, however, has never ruled on whether a student has a

  right to cross-examination in these circumstances. See Purdue, 928 F.3d at 664 n.4

  (declining to reach the issue of whether the plaintiff was entitled to cross-examine

  his accuser because the hearing was procedurally defective on other grounds). If John

  can cure the pleading defects identified in this order, and if after discovery John's

  constitutional claims hinge on an alleged right to cross-examine and the Court recog-

  nizes that right, Defendants would be entitled to qualified immunity; on the other



                                             21
Case 1:20-cv-00123-JRS-DML Document 58 Filed 10/26/20 Page 22 of 22 PageID #: 746




  hand, if John's claims ultimately hinge on procedural deficiencies like those found in

  Purdue, Defendants would not be so entitled. Thus, waiting to rule on qualified im-

  munity is prudent.

                                   IV.   Conclusion

     Defendants' motion to dismiss, (ECF No. 46), is granted. John's claims are dis-

  missed without prejudice. John is granted leave to amend within twenty-one

  days of this order's issuance.

     SO ORDERED.



  Date: 10/26/2020




  Distribution:

  Tracy Nicole Betz
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  tbetz@taftlaw.com

  Vivek Randle Hadley
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  vhadley@taftlaw.com

  Eric J. Rosenberg
  ROSENBERG & BALL CO. LPA
  erosenberg@rosenbergball.com

  Michael C. Terrell
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  mterrell@taftlaw.com




                                           22
